Citation Nr: 0328517	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residual scar from an excision of a lump below the left 
clavicle-claimed as lumps under the chin.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from September 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for a higher 
(i.e., compensable) rating for a residual scar from an 
excision of a lump below his left clavicle-originally 
claimed as lumps under his chin.

It appears the veteran is currently incarcerated.  However, 
that notwithstanding, the criteria used to determine the 
severity of his residual scar at issue were revised effective 
August 30, 2002, during the pendency of his appeal.  So there 
is a chance the new criteria are more favorable than the old 
criteria and, if so, he is entitled to have his claim 
considered under the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  Note, however, that the new 
criteria only can be applied as of the effective date of the 
change, unless otherwise indicated.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).

The new criteria set forth eight characteristics of 
disfigurement due to scars.  But unfortunately, at present, 
there simply is insufficient medical evidence of record to 
determine whether the veteran has disfigurement to an extent 
contemplated by any of the higher compensable ratings.  So a 
VA dermatology examination is needed to properly rate his 
residual scar.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).

As well, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law on November 9, 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing VA regulations were published 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and implementing regulations were already in effect 
when the veteran filed his claim, but no steps were taken by 
the RO to notify him of this new law.  Moreover, 38 C.F.R. § 
3.159(b)(1) (2003) recently was invalidated by the 
United Sates Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  The offending language in the regulation 
suggested that an appellant must respond to a VCAA notice 
within 30 days.  But the provision of the VCAA codified at 38 
U.S.C.A. § 5301(a) requires that the appellant be provided a 
year to respond.  As the veteran in this case has not been 
given proper notice and sufficient time to respond, the case 
must be remanded for this reason as well.

Two other aspects of this case warrant mentioning.  First, 
the veteran requested in his correspondence that the RO 
consider the results of his September 12, 1998 
VA examination, noting that it contained the description 
"Disfiguring facial scars."  He also identified a 
particular individual at the RO to whom he allegedly gave a 
copy of that examination report.  There is no indication the 
RO contacted this individual in an effort to obtain the 
report.  In response to the RO's inquiry concerning this and 
other material, the local VA Medical Center (VAMC) provided a 
copy of an appointment schedule indicating the veteran was 
seen at the VAMC on that date.  The VAMC indicated, however, 
that the records of what occurred during that appointment 
would be kept at the RO.

Second, the veteran did not attend his scheduled May 20, 
2002, VA examination because he was incarcerated at the 
Kershaw Correctional Facility in Kershaw, South Carolina (he 
subsequently was transferred to the Evans Correctional 
Facility in Bennetsville, South Carolina).  He informed the 
RO of this in a May 7, 2002 letter and his address at the 
Correctional Facility is listed in the Compensation and 
Pension Examination Inquiry Sheet indicating that he had 
failed to report for the examination.

The duty to assist incarcerated veterans requires that VA 
tailor its assistance to meet the particular circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In Bolton v. 
Brown, 8 Vet. App. 185 (1995), the United States Court of 
Appeals for Veterans Claims (Court) addressed a situation in 
which the Board had remanded a case for a VA psychiatric 
examination.  Id. at 187.  The RO indicated the examination 
could not be conducted because of the veteran's incarceration 
and informed him that "since no current medical evidence is 
available, no change is warranted in the current evaluation 
of your [PTSD]."  Id. at 188.  The Court held that, because 
the record did not contain information concerning the RO's 
efforts to have an examination conducted at the correctional 
facility by a fee-based or VA physician, the unique 
circumstances of that case required a remand "to provide the 
Secretary with another opportunity to fulfill his statutory 
duty to assist this appellant in developing the facts of his 
claim."  Id. at 191.  Under the similar facts of this case, 
a remand is required as well.

There are, however, limitations to the purview of the holding 
in that case.  Of particular note, the Court also indicated 
that, notwithstanding the duty to assist, VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
veteran from that facility.  Id.  



So having the veteran examined is really contingent on the 
actual feasibility of accommodating his situation and 
circumstances of confinement, bearing in mind an examination 
only may be possible if some sort of mutual arrangement can 
be made for an in-house evaluation.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.

2.  If the veteran has been released from 
his imprisonment, schedule him for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected scar.  The claims 
folder must made available to and 
reviewed by the examiner.

To properly rate the scar, the examiner 
must note the size, location, and other 
relevant characteristics of it.  This 
includes setting forth findings as to the 
eight characteristics of disfigurement 
and indicating whether the scarring is 
deep or superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to the scarring 
should be identified, too.

The examiner should indicate, as well, 
the extent of bodily involvement, i.e., 
the percentage of total body surface area 
involved and the type and duration of 
treatment afforded the veteran.  

Color photographs depicting the scarring 
should be taken and associated with the 
examination report.  The rationale for 
all diagnoses and opinions expressed must 
also be provided.

3.  If, on the other hand, the veteran 
has not been released from prison, the RO 
should determine if it is possible to 
conduct an examination at the 
correctional facility where he is 
currently incarcerated.  If it is, 
then an examination should be conducted 
in accordance with the above 
instructions.  If not, the RO should 
document what efforts were made to enable 
such an examination to be conducted.

4.  Also, the RO should make additional 
efforts to obtain the September 12, 1998, 
examination report.  In doing so, the RO 
should, if possible, contact the 
particular individual to whom the veteran 
alleges he gave a copy of this report. 

5.  Review the claims folder and ensure 
that all of the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, take 
corrective action.

6.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefits sought on appeal remain 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the appeal to 
the Board.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


